       Case: 1:20-cv-01284-DAP Doc #: 1 Filed: 06/11/20 1 of 17. PageID #: 1




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


  JAYSON ROGERS, individually and on                 Case No.: 1:20-cv-1284
  behalf of all others similarly situated,

                  Plaintiff,                         CLASS ACTION COMPLAINT

          v.
                                                     DEMAND FOR JURY TRIAL
  RELIANT ENERGY NORTHEAST LLC,
  d/b/a NRG HOME a Delaware limited
  liability company, and JOHN DOE
  CORPORATION,

                  Defendants.


               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Jayson Rogers (“Rogers” or “Plaintiff”) brings this Class Action Complaint and

Demand for Jury Trial (“Complaint”) against Defendant Reliant Energy Northeast LLC d/b/a

NRG Home (“NRG”)1 and John Doe Corporation (“John Doe Corporation”) (collectively

“Defendants”) to: (1) stop their practice of placing calls using “an artificial or prerecorded voice”

to the telephones of consumers nationwide without their prior express written consent; and (2)

obtain redress for all persons injured by their conduct. Plaintiff Rogers, for his Complaint,

alleges as follows upon personal knowledge as to himself and his own acts and experiences, and,

as to all other matters, upon information and belief, including investigation conducted by his

attorneys.




1 NRG has used the fictitious name “NRG Home” since at least 2014, and has registered the use
of that name with Ohio’s Secretary of State. See
https://bizimage.ohiosos.gov/api/image/pdf/201419200605
        Case: 1:20-cv-01284-DAP Doc #: 1 Filed: 06/11/20 2 of 17. PageID #: 2




                                              PARTIES

        1.      Plaintiff Jayson Rogers is a natural person and resident of Cuyahoga County,

Ohio.

        2.      Defendant NRG is a limited liability company organized and existing under the

laws of the State of Delaware.2 NRG systemically and continuously conducts business

throughout this District, the State of Ohio, and the United States. NRG is registered to do

business in Ohio with the Secretary of State and the Public Utility Commission of Ohio. NRG

can be served through its registered agent, The Corporation Trust Company, located at

Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801.

        3.      John Doe Corporation is a vendor or third party acting on behalf of NRG. The

true identity of John Doe Corporation will be revealed during discovery and Plaintiff will amend,

or seek leave to amend, the Complaint at that time.

                                  JURISDICTION AND VENUE

        4.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227 et

seq. (the “TCPA”), which is a federal statute.

        5.      This Court has personal jurisdiction over Defendants because Defendants solicit

significant consumer business in this District, NRG has entered into contracts in this District, and

a significant portion of the unlawful conduct alleged in this Complaint occurred in, and/or was

directed, to this District. Specifically, Plaintiff received the prerecorded call at issue on his

cellular telephone, in this District.




2
 Defendant NRG is a wholly owned subsidiary of NRG Energy, Inc. See
http://dis.puc.state.oh.us/TiffToPDf/A1001001A19I26A95234H03124.pdf
                                                   2
       Case: 1:20-cv-01284-DAP Doc #: 1 Filed: 06/11/20 3 of 17. PageID #: 3




        6.      Venue is proper in this District under 28 U.S.C. § 1391(b) because NRG conducts

a significant amount of business within this District and because the wrongful conduct giving

rise to this case occurred in, and/or was directed to, this District. Venue is additionally proper

because Plaintiff resides in this District.

                             COMMON ALLEGATIONS OF FACT

        7.      NRG is a certified supplier in the Ohio Energy Choice Program, offering

electricity and natural gas to consumers in Ohio.

        8.      In recent years, energy suppliers such NRG as have turned to unsolicited

telemarketing as a way to increase their customer base. Widespread telemarketing is a primary

method by which NRG solicits new customers.

        9.      John Doe Corporation initiated a prerecorded telemarketing call to the cellular

telephone numbers of Plaintiff and the Class to promote NRG in violation of the TCPA. NRG, or

one of NRG’s vendors, hired John Doe Corporation to originate new customers and is liable for

its illegal telemarketing conduct.

        10.     The TCPA prohibits companies, such as NRG, from placing calls using an

artificial or prerecorded voice (“prerecorded calls”) when making calls to cellular telephones

without first obtaining consent.

        11.     NRG has violated, and continues to violate, the TCPA and its implementing

regulations by placing, or having placed on its behalf, prerecorded calls to cellular telephone

subscribers (a) who have not expressly consented to receiving such calls and/or (b) who have

expressly requested not to receive such calls.

        12.     As Congress recognized:

        Many customers are outraged over the proliferation of intrusive, nuisance calls to
        their homes from telemarketers…. Banning such automated or prerecorded

                                                  3
       Case: 1:20-cv-01284-DAP Doc #: 1 Filed: 06/11/20 4 of 17. PageID #: 4




       telephone calls to the home, except when the receiving party consents to receiving
       the call or when such calls are necessary in an emergency situation affecting the
       health and safety of the consumer, is the only effective means of protecting
       telephone consumers from this nuisance and privacy invasion.3

       13.     Senator Larry Pressler, one of the original drafters of the TCPA, explained the

need for the TCPA by observing that “[u]nlike other communications media, the telephone

commands our instan[t] attention. Junk mail can be thrown away. Television commercials can be

turned off. The telephone demands to be answered.” 137 Cong. Rec. S18785 (daily ed. Nov. 27,

1991) (statement of Sen. Pressler).

       14.     As explained by the Federal Communications Commission (“FCC”)4, the TCPA

requires “prior express written consent for all autodialed or prerecorded telemarketing calls to

wireless numbers and residential lines.” In the Matter of Rules and Regulations Implementing the

Telephone Consumer Protection Act of 1991, CG No. 02-278, FCC 12-21, 27 FCC Rcd. 1830 ¶ 2

(Feb. 15, 2012).

       15.     Yet, in violation of this rule, Defendants fail to obtain any prior express written

consent to place prerecorded calls to consumers’ cellular telephone numbers.

       16.     Consumer complaints about NRG’s invasive and repetitive calls are legion. As a

sample, consumers have complained as follows:

       •       “Constantly call. So aggravating. There is no respect for individuals in their
               home. Constant intrusive calling!”5
       •       “The call constantly. Very annoying. When will these people stop?”6
       •       “Caller left a message - It was from NRG Home, an alternative energy supplier
               trying to get me to restore my account with them.”7


3
  Pub. L. No. 102-243 § 2(6, 12) (1991), codified at 47 U.S.C. § 227.
4
  The FCC is the federal agency given the administrative authority to interpret and enforce the
TCPA. 47 U.S.C. § 227(b)(2).
5
  https://800notes.com/Phone.aspx/1-844-581-2181
6
  Id.
7
  Id.
                                                 4
       Case: 1:20-cv-01284-DAP Doc #: 1 Filed: 06/11/20 5 of 17. PageID #: 5




       •       “Stupid telemarketers. Called me 6 times yesterday. I finally picked up & asked
               them to remove my number from the call list AGAIN (they called last week) just
               for them to call again today”8
       •       “This is a telemarketer for Solar.”9

       17.     In response to the liability risk associated with the TCPA, numerous

commercially available services exist to help companies, such as Defendants, that call others

using prerecorded voices, identify cellular subscribers and otherwise ensure that calls are only

made to consenting consumers. For instance, companies such as Infutor, Nextmark List, and

Contact Center Compliance advertise their ability to instantly identify and flag disconnected

telephone numbers from cellular telephone number data lists on a recurring basis (such as weekly

or monthly). This type of service can identify disconnected numbers before they are recycled,

thereby alerting mobile marketers that any consent associated with those telephone numbers has

been terminated.

       18.     Despite the FCC’s ruling, the industry guidelines, and the commercial availability

of programs that help callers filter out non-consenting numbers, Defendants fail to take the

necessary steps to ensure that their prerecorded calls are placed only to consenting recipients.

       19.     Rather, in an effort to increase revenue and skirt additional costs, Defendants

simply ignore the law when contacting individuals via prerecorded calls to their cellular

telephones.

       20.     Indeed, NRG, or NRG’s affiliates have been sued at least five times for alleged

TCPA violations.10 NRG’s parent, NRG Energy, Inc. and sister company, NRG Residential Solar



8
  https://whocallsme.com/Phone-Number.aspx/0381037142
9
  https://800notes.com/Phone.aspx/1-424-320-8457/4
10
   See e.g. Bank v. Independence Energy Group LLC, Case No. 1:12-cv-01369 (E.D.N.Y. filed
March 19, 2012) Scott v. Reliant Energy Retail Holdings, LLC, Case No. 4:15-cv-00282 (S.D.
Tex. filed Feb. 2, 2015); Wilens v. NRG Energy, Inc., Case No. 8:15-cv-01128 (C.D. Cal.
originally filed June 17, 2015 in Orange Cty. Sup. Ct.); Dobkin v. NRG Energy, Inc., Case No.
                                                 5
       Case: 1:20-cv-01284-DAP Doc #: 1 Filed: 06/11/20 6 of 17. PageID #: 6




Solutions LLC (“NRG Residential Solar“) settled a class action over alleged TCPA violations in

2017 for $7 million, and an agreement by NRG Residential Solar to refrain from purchasing the

type of third-party generated leads at issue here.11

       21.     Defendants know or should know that their prerecorded calls are placed to non-

consenting cellular telephone subscribers. Ultimately, Defendants are responsible for verifying

telephone number ownership and obtaining consent before placing prerecorded calls to cellular

telephone subscribers.

       22.     Defendants were, and are, aware that their unsolicited prerecorded calls were, and

are, unauthorized as they fail to obtain prior express written consent before placing those calls to

consumers. Ultimately, consumers are forced to bear the costs of receiving these unsolicited

prerecorded calls.

       23.     By placing the unsolicited prerecorded calls at issue in this Complaint,

Defendants caused Plaintiff and the other members of the Class actual harm and cognizable legal

injury. This includes the aggravation, nuisance, and invasions of privacy that result from the

sending and receipt of such prerecorded calls, a loss of value realized for the monies consumers

paid to their carriers for the receipt of such prerecorded calls, and a loss of the use and enjoyment

of their phones, including wear and tear to the related data, memory, software, hardware, and

battery components, among other harms.

       24.     In response to Defendants’ unlawful conduct, Plaintiff filed this action seeking (a)

an injunction requiring Defendants to cease all unsolicited prerecorded calling activities and, (b)




3:15-cv-05089 (D. N.J. filed July 1, 2015); Gennarini v. NRG Residential Solar Solutions LLC,
Case No. 3:16-cv-00628 (D. N.J. filed Feb.4. 2016).
11
   Dobkin v. NRG Energy, Inc., Case No. 3:15-cv-05089 (D. N.J) Class Action Settlement
Agreement, ECF 82-1 at pages 12-14.
                                                  6
         Case: 1:20-cv-01284-DAP Doc #: 1 Filed: 06/11/20 7 of 17. PageID #: 7




an award of actual or statutory damages to the members of the Class under the TCPA, together

with costs and reasonable attorneys’ fees.

                    FACTS SPECIFIC TO PLAINTIFF JAYSON ROGERS

         25.    Plaintiff Rogers is the registered account owner and regular user of a cellular

telephone number 216-xxx-8687.

         26.    On May 15, 2020 at approximately 11:54 am, Plaintiff received an unsolicited,

pre-recorded phone call on his cellular telephone.

         27.    The May 15, 2020 call used a pre-recorded voice and stated that John Doe

Corporation was calling to offer Plaintiff discounted electricity.

         28.    Plaintiff pressed “1” to speak with a live person and was connected with one of

John Doe Corporation’s telephone representatives.

         29.    John Doe Corporation’s phone representative asked Plaintiff for his electricity

billing account number and stated that Defendant NRG would be the supplier.

         30.    John Doe Corporation’s phone representative gave Plaintiff information about

Defendant NRG’s electric services and specifically mentioned offering a price of 4.5 cents per

kWh – a rate that NRG currently offers in Ohio:




                                                           12




12
     https://www.nrghomepower.com/plans/oh/#utility-selected
                                                  7
       Case: 1:20-cv-01284-DAP Doc #: 1 Filed: 06/11/20 8 of 17. PageID #: 8




       31.     Plaintiff has never provided prior express written consent to Defendants to receive

prerecorded calls to him on the 216-xxx-8687 number.

       32.     Defendants failed to obtain prior express written consent that included, as

required by 47 C.F.R. § 64.1200(f)(8)(i) a “clear and conspicuous” disclosure informing the

person signing that:

       (A) By executing the agreement, such person authorizes the seller to deliver or
       cause to be delivered to the signatory telemarketing calls using an automatic
       telephone dialing system or an artificial or prerecorded voice; and

       (B) The person is not required to sign the agreement (directly or indirectly), or
       agree to enter into such an agreement as a condition of purchasing any property,
       goods, or services.

       33.     By placing the prerecorded calls as alleged herein, Defendants have caused

consumers actual harm in the form of annoyance, nuisance, and invasion of privacy. In addition,

the prerecorded call disturbed Plaintiff’s use and enjoyment of his phone, in addition to the wear

and tear on the phone’s hardware (including the phone’s battery) and the consumption of

memory on Plaintiff’s phone.

       34.     In order to redress these injuries, Plaintiff, on behalf of himself and the other

members of the Class, brings suit under the Telephone Consumer Protection Act, 47 U.S.C. §

227, et seq., which prohibits unsolicited prerecorded calls to cellular telephones.

       35.     On behalf of the Class, Plaintiff seeks an injunction requiring Defendants to cease

all unsolicited pre-recorded calling activities and an award of actual or statutory damages to the

class members, together with costs and reasonable attorneys’ fees.

                   NRG’S LIABILITY FOR TELEMARKETING CALLS

       36.     NRG is a “person,” as defined by 47 U.S.C. § 153(39).




                                                 8
       Case: 1:20-cv-01284-DAP Doc #: 1 Filed: 06/11/20 9 of 17. PageID #: 9




       37.     The FCC is tasked with promulgating rules and orders related to enforcement of

the TCPA. See 47 U.S.C. § 227(b)(2).

       38.     The FCC has explained that its “rules generally establish that the party on whose

behalf a solicitation is made bears ultimate responsibility for any violations.” See In re Rules &

Regulations Implementing the TCPA, 10 FCC Rcd. 12391, 12397 (1995).

       39.     In its January 4, 2008 ruling, the FCC reiterated that a company on whose behalf

a telephone call is made bears the responsibility for any violations. In re Rules and Regulations

Implementing the TCPA, CG Docket No. 02-278, FCC 07-232, Declaratory Ruling, ¶ 10 (Jan. 4,

2008) (specifically recognizing “on behalf of” liability in the context of an autodialed or

prerecorded message call sent to a consumer by a third party on another entity’s behalf under 47

U.S.C. § 227(b)).

       40.     On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling

holding that sellers such as NRG may not avoid liability by outsourcing telemarketing:

       [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
       activities to unsupervised third parties would leave consumers in many cases
       without an effective remedy for telemarketing intrusions. This would particularly
       be so if the telemarketers were judgment proof, unidentifiable, or located outside
       the United States, as is often the case. Even where third-party telemarketers are
       identifiable, solvent, and amenable to judgment limiting liability to the
       telemarketer that physically places the call would make enforcement in many
       cases substantially more expensive and less efficient, since consumers (or law
       enforcement agencies) would be required to sue each marketer separately in order
       to obtain effective relief. As the FTC noted, because “[s]ellers may have
       thousands of ‘independent’ marketers, suing one or a few of them is unlikely to
       make a substantive difference for consumer privacy.”

In re Joint Petition Filed by DISH Network, 28 FCC Rcd. 6574, 6588 (¶ 37) (2013) (“May 2013
FCC Ruling”) (internal citations omitted).

       41.     More specifically, the May 2013 FCC Ruling held that, even in the absence of

evidence of a formal contractual relationship between the seller and the telemarketer, a seller is



                                                 9
      Case: 1:20-cv-01284-DAP Doc #: 1 Filed: 06/11/20 10 of 17. PageID #: 10




liable for telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make

the calls. Id. at 6586 (¶ 34).

        42.     The May 2013 FCC Ruling rejected a narrow view of TCPA liability, including

the assertion that a seller’s liability requires a finding of formal agency and immediate direction

and control over the third-party who placed the telemarketing call. Id. at 6587 n.107.

        43.     The May 2013 FCC Ruling further clarifies the circumstances under which a

telemarketer has apparent authority:

        [A]pparent authority may be supported by evidence that the seller allows the
        outside sales entity access to information and systems that normally would be
        within the seller’s exclusive control, including: access to detailed information
        regarding the nature and pricing of the seller’s products and services or to the
        seller’s customer information. The ability by the outside sales entity to enter
        consumer information into the seller’s sales or customer systems, as well as the
        authority to use the seller’s trade name, trademark and service mark may also be
        relevant. It may also be persuasive that the seller approved, wrote or reviewed the
        outside entity’s telemarketing scripts. Finally, a seller would be responsible under
        the TCPA for the unauthorized conduct of a third-party telemarketer that is
        otherwise authorized to market on the seller’s behalf if the seller knew (or
        reasonably should have known) that the telemarketer was violating the TCPA on
        the seller’s behalf and the seller failed to take effective steps within its power to
        force the telemarketer to cease that conduct.

Id. at 6592 (¶ 46)

        44.     NRG is legally responsible for ensuring that the company that made the calls

complied with the TCPA, even if NRG did not itself make the calls.

        45.     NRG knowingly and actively accepted business that originated through the illegal

telemarketing calls from the company that made the calls.

        46.     In fact, NRG accepted the business from illegal calls from the John Doe

Corporation Defendant, even though it had previously received complaints alleging that the third

parties working on its behalf were violating the TCPA.




                                                 10
      Case: 1:20-cv-01284-DAP Doc #: 1 Filed: 06/11/20 11 of 17. PageID #: 11




       47.        Despite these facts, NRG has continued to fail to monitor the third parties

operating on its behalf.

       48.        By hiring a company to make calls on its behalf, NRG “manifest[ed] assent to

another person … that the agent shall act on the principal’s behalf and subject to the principal’s

control” as described in the Restatement (Third) of Agency.

       49.        Moreover, NRG maintained interim control over the actions of the party that

made the calls.

       50.        For example, NRG had absolute control over whether, and under what

circumstances, it would accept a customer.

       51.        Furthermore, NRG had day-to-day control over the actions of the calling party,

including the ability to prohibit it from using a pre-recorded message to contact potential

customers of NRG.

       52.        Additionally, NRG restricted the geographic location of the calls made by the

company promoting NRG.

       53.        NRG also gave interim instructions to the company that made the calls by

providing the volume of calling and contracts it would purchase.

       54.        Moreover, NRG instructed the calling party to transfer potential customers over to

a third-party verification company that NRG had hired to complete the sign-up process.

       55.        In other words, NRG allows its vendors to bind NRG in contract following an

illegal telemarketing call, such as the one Plaintiff received.

       56.        Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence

of these kinds of relationships … through discovery, if they are not independently privy to such

information.” Id. at 6592-593 (¶ 46). Moreover, evidence of circumstances pointing to apparent



                                                   11
      Case: 1:20-cv-01284-DAP Doc #: 1 Filed: 06/11/20 12 of 17. PageID #: 12




authority on behalf of the telemarketer “should be sufficient to place upon the seller the burden

demonstrating that a reasonable consumer would not sensibly assume that the telemarketer was

acting as the seller’s authorized agent.” Id. at 6593 (¶ 46).

                                CLASS ALLEGATIONS

        57.     Plaintiff brings this action pursuant to Federal Rules of Civil Procedure 23(b)(2)

and 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of the

following Class:

        Robocall No Consent Class: All persons in the United States who from a date
        four years prior to the filing of the initial complaint to the present: (1) Defendants
        (or a third person acting on behalf of Defendants) called; (2) on the person’s
        cellular telephone number using an artificial or prerecorded voice; and (3) for
        whom Defendants lacked prior express consent to call that cellular telephone
        number at the time the call was made.

        58.     The following people are excluded from the Class: (1) any Judge or Magistrate

presiding over this action and members of their families; (2) Defendants, Defendants’

subsidiaries, parents, successors, predecessors, and any entity in which the Defendants or their

parents have a controlling interest, and its current or former employees, officers and directors;

(3) persons who properly execute and file a timely request for exclusion from the Class; (4)

persons whose claims in this matter have been finally adjudicated on the merits or otherwise

released; (5) Plaintiff’s counsel and Defendants’ counsel; and (6) the legal representatives,

successors, and assigns of any such excluded persons.

        59.     Plaintiff anticipates the need to amend the definition of the Class following class

discovery, including discovery revealing the manner by which Defendants claim they obtained

prior express consent to place artificial and/or pre-recorded voice calls to the Plaintiff.

        60.     Numerosity: The exact number of members within the Class is unknown and not

available to Plaintiff at this time, but it is clear that individual joinder is impracticable. On

                                                   12
      Case: 1:20-cv-01284-DAP Doc #: 1 Filed: 06/11/20 13 of 17. PageID #: 13




information and belief, Defendants have placed unsolicited calls to hundreds or thousands of

consumers who fall into the definition of the Class. Members of the Class can be identified

through Defendants’ records.

        61.     Typicality: Plaintiff’s claims are typical of the claims of other members of the

Class in that Plaintiff and the members of the Class sustained damages arising out of Defendants’

uniform wrongful conduct, namely their unauthorized telemarketing calls. Plaintiff is a member

of the Class defined herein, and if Plaintiff is able to recover for the claims set forth in this

Complaint, then the other members of the Class will have a right to recover as well.

        62.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Class and has retained counsel competent and experienced in complex

class actions, including class actions under the TCPA and related statutes. Plaintiff has no

conflicts with, or interests antagonistic to, those of the Class, and Defendants have no defenses

unique to Plaintiff.

        63.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Class, and those questions predominate over any

questions that may affect individual members of the Class. Common questions for the Class

include, but are not necessarily limited to the following:

    a) Whether NRG is liable for the conduct of their third-party vendor;

    b) Whether John Doe Corporation made calls with a prerecorded message;

    c) Whether Defendants’ conduct constitutes a violation of the TCPA;

    d) Whether Defendants utilized an artificial or prerecorded voice to place calls to members

        of the Class;




                                                  13
      Case: 1:20-cv-01284-DAP Doc #: 1 Filed: 06/11/20 14 of 17. PageID #: 14




   e) Whether members of the Class are entitled to statutory and treble damages based on the

       willfulness of Defendants’ conduct;

   f) Whether Defendants obtained prior express consent to contact any class members;

   g) Whether Defendants’ calls constitute telemarketing or were dual purpose messages; and

   h) To the extent Defendants’ conduct does not constitute telemarketing, whether Defendants

       obtained prior express oral consent to contact any class members.

       64.     Superiority: This case is also appropriate for class certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of

this controversy. Joinder of all parties is impracticable, and the damages suffered by the

individual members of the Class will likely be relatively small, especially given the burden and

expense of individual prosecution of the complex litigation necessitated by Defendants’ actions.

Thus, it would be virtually impossible for the individual members of the Class to obtain effective

relief from Defendants’ misconduct. Even if members of the Class could sustain such individual

litigation, it would still not be preferable to a class action. Individual litigation would increase

the delay and expense to all parties due to the complex legal and factual controversies presented

in this Complaint. By contrast, a class action presents far fewer management difficulties and

provides the benefits of single adjudication, economy of scale, and comprehensive supervision

by a single Court. Economies of time, effort and expense will be fostered and uniformity of

decisions ensured.

       65.     Adequate notice can be given to the members of the Class directly using

information maintained in Defendants’ records or through notice by publication.




                                                  14
      Case: 1:20-cv-01284-DAP Doc #: 1 Filed: 06/11/20 15 of 17. PageID #: 15




                                FIRST CAUSE OF ACTION
                            Telephone Consumer Protection Act
                                (Violation of 47 U.S.C. § 227)
                  (On Behalf of Plaintiff and the Robocall No Consent Class)

          66.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          67.   Defendants and/or their agents placed unsolicited calls to cellular telephone

numbers belonging to Plaintiff and the other members of the Robocall No Consent Class.

          68.   These calls were made without the prior express written consent of the Plaintiff

and the other members of the Robocall No Consent Class to receive such calls.

          69.   These calls, including those to Plaintiff, utilized an artificial or prerecorded voice.

          70.   To the extent prior written express consent was required, Defendants failed to

obtain prior written express consent that disclosed to the consumer that agreeing to receive pre-

recorded calls was not a condition of purchase or use of any goods or service. Neither was oral

consent provided.

          71.   To the extent NRG’s agent, John Doe Corporation, placed the calls at issue,

NRG’s agent acted with actual or apparent authority and/or in accordance with a contract between

NRG and its agent, John Doe Corporation. NRG’s agent acted under NRG’s control and for

NRG’s benefit and/or with NRG’s knowledge and approval. NRG controlled its agent and knew

about, and received the benefits of, the agent’s calling activities. NRG ratified the agent’s conduct

with respect to the placing of such calls.

          72.   Defendants have, therefore, violated 47 U.S.C. § 227(b)(1)(B). As a result of

Defendants’ conduct, Plaintiff and the other members of the Robocall No Consent Class are each

entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of $500.00 in damages for each violation

of such act.

                                                  15
      Case: 1:20-cv-01284-DAP Doc #: 1 Filed: 06/11/20 16 of 17. PageID #: 16




       73.     In the event that the Court determines that Defendants’ conduct was willfull and

knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory damages

recoverable by Plaintiff and the other members of the Robocall No Consent Class.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Jayson Rogers, individually and on behalf of the Class, prays

for the following relief:

       1.      An order certifying this case as a class action on behalf of the Class as defined

above; appointing Rogers as the representative of the Class and appointing his attorneys as Class

Counsel;

       2.      An award of actual and statutory damages to be paid into a common fund for the

benefit of Plaintiff and the Class;

       3.      An order declaring that Defendants’ actions, as set out above, violate the TCPA;

       4.      An order requiring Defendants to disgorge any ill-gotten funds acquired as a

result of its unlawful telephone calling practices;

       5.      An order requiring Defendants to identify any third-party involved in the

prerecorded calling as set out above, as well as the terms of any contract or compensation

arrangement it has with such third parties;

       6.      An injunction requiring Defendants to cease all unsolicited prerecorded calling

activities, and otherwise protecting the interests of the Class;

       7.      An injunction prohibiting Defendants from contracting with any third-party for

marketing purposes until it establishes and implements policies and procedures for ensuring the

third-party’s compliance with the TCPA;




                                                  16
     Case: 1:20-cv-01284-DAP Doc #: 1 Filed: 06/11/20 17 of 17. PageID #: 17




       8.      An award of reasonable attorneys’ fees and costs to be paid out of the common

fund prayed for above; and

       9.      Such further and other relief as the Court deems necessary.


                                         JURY DEMAND

       Plaintiff requests a trial by jury of all claims that can be so tried.

                                               JAYSON ROGERS, individually and on behalf of
                                               a Class of similarly situated individuals


Dated: June 11, 2020                           By:     /s/Adam T. Savett
                                                         One of Plaintiff’s Attorneys

                                               Adam T. Savett (VA73387)
                                               adam@savettlaw.com
                                               Savett Law Offices LLC
                                               2764 Carole Lane
                                               Allentown PA 18104
                                               Telephone: (610) 621-4550
                                               Facsimile: (610) 978-2970

                                               Attorneys for Plaintiff and the Putative Class




                                                  17
